                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:18-cr-207
                                          JUDGE ALGENON L. MARBLEY
DEZJUAN O. MYERS

                         REPORT AND RECOMMENDATION

      The United States of America and defendant Dezjuan O. Myers
entered into a plea agreement1 whereby defendant agreed to enter a plea
of guilty to an Information that charges him with three (3) counts of
armed robbery in violation of the Hobbs Act, 18 U.S.C. § 1951 (Counts
1, 3, and 5), and two (2) counts of carrying and brandishing a firearm
in relation to a crime of violence in violation of 18 U.S.C. § 924(c)
(Counts 2 and 4). Information, ECF No. 23. On November 20, 2018,
defendant, accompanied by his counsel, appeared for an arraignment and
entry of guilty plea proceeding.     Defendant consented, pursuant to 28
U.S.C. §636(b)(3), to enter a guilty plea before a Magistrate Judge.
See United States v. Cukaj, 2001 WL 1587410 at *1 (6th Cir.
2001)(Magistrate Judge may accept a guilty plea with the express
consent of the defendant and where no objection to the report and
recommendation is filed). Defendant also waived his right to an
indictment in open court and after being advised of the nature of the
charge and of his rights.    See Fed. R. Crim P. 7(b).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty pleas, defendant was in full possession of


      1 The Plea Agreement, ECF No. 24, was executed pursuant to the
provisions of Fed. R. Crim. P. 11(c)(1)(C) and includes an appellate waiver
provision which preserves only certain claims for appeal or collateral
challenge.
                                      1
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics or alcohol.
     Prior to accepting defendant’s pleas, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Information
and the consequences of his pleas of guilty to those charges.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s pleas are voluntary.   Defendant
acknowledged that the plea agreement signed by him, his attorney and
the attorney for the United States and filed on October 11, 2018,
represents the only promises made by anyone regarding the charges in
the Information.    Defendant was advised that the District Judge may
accept or reject the plea agreement. Defendant was further advised
that, if the Court refuses to accept the plea agreement, defendant
will have the opportunity to withdraw his guilty pleas but that, if he
does not withdraw his guilty pleas under those circumstances, the
District Judge may impose a sentence that is more severe than the
sentence contemplated in the plea agreement, up to the statutory
maximums.
     Defendant confirmed the accuracy of the material aspects of the
statement of facts supporting the charges, which are attached to the
Plea Agreement.    He confirmed that he is pleading guilty to Counts 1 –
5 of the Information because he is in fact guilty of those offenses.
The Court concludes that there is a factual basis for the pleas.
     The Court concludes that defendant’s pleas of guilty to Counts 1
– 5 of the Information are knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the pleas.
     It is therefore RECOMMENDED that defendant’s guilty pleas to
Counts 1 - 5 of the Information be accepted.    Decision on acceptance
or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




November 20, 2018                             s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge
                                     3
